ORDER
PER CURIAM.
The defendant, Kevin Hall, appeals his conviction in the Circuit Court of the City of St. Louis for domestic assault in the first degree, in violation of section 565.072 RSMo. (2000),1 armed criminal action, in violation of section 571.015, and violation of an order of protection, in violation of sections 455.010 and 455.085. The defendant was convicted following a jury trial and sentenced to a total of eight years’ imprisonment. Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo. (2000).